DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Email Communication
Applicant is encouraged to authorize the Examiner to communicate with applicant via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502.03, 502.05.

Election/Restrictions
Claim(s) 12-20 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24 February 2021.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 & 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2016/0219739).
In regards to claim 1, Park ‘739 discloses 
A multilayer ceramic electronic component comprising: 
an electronic component main body including: 
a multilayer body (110a – fig. 1-2; [0055]) including a plurality of dielectric layers (111 – fig. 3; [0065]) that are laminated and a plurality of inner electrode layers (121 & 122 – fig. 3; [0069]) that are laminated, and including a first principal surface and a second principal surface opposing each other in a lamination direction, a first side surface and a second side surface opposing each other in a width direction orthogonal or substantially orthogonal to the lamination direction, and a first end surface and a second end surface opposing each other in a lengthwise direction orthogonal or 
a first outer electrode (131a – fig. 2; [0055]) disposed at least on the first side surface and a second outer electrode (132a – fig. 2; [0055]) spaced apart from the first outer electrode and disposed at least on the first side surface; and 
a first metal terminal (151 – fig. 1-2; [0048]) connected to the first outer electrode and a second metal terminal (152 – fig. 1-2; [0048]) connected to the second outer electrode; wherein 
the plurality of inner electrode layers include a first inner electrode layer (121) and a second inner electrode layer (122); 
the first inner electrode layer includes a first opposing section opposing the second inner electrode layer, and a first extended section extending to at least a portion of the first side surface (seen in fig. 2-3; [0076]);  
74the second inner electrode layer includes a second opposing section opposing the first inner electrode layer, and a second extended section that does not overlap with the first extended section of the first inner electrode layer and that extends to at least a portion of the first side surface (seen in fig. 2-3; [0076]); 
the electronic component main body is disposed such that the first side surface or the second side surface opposes a mounting surface of a mounting substrate on which the multilayer ceramic electronic component is to be mounted, and the first inner electrode layer and the second inner electrode layer are perpendicular or substantially perpendicular to the mounting surface (fig. 13; [0119]); and 


In regards to claim 2, Park ‘739 discloses 
The multilayer ceramic electronic component according to Claim 1, wherein two or more of the electronic component main bodies are provided and spaced apart from each other, and are arranged such that the first principal surfaces, the second principal surfaces, or the first principal surface and the second principal surface of the two or more of the electronic component main bodies oppose each other (seen in fig. 11).  

In regards to claim 4, Park ‘739 discloses 
The multilayer ceramic electronic component according to Claim 1, wherein 
the first metal terminal includes: 
a first bonding portion (portion of 151b adjacent to 110a – fig. 8; [0049]) connected to the first outer electrode and opposing the first side surface or the second side surface; 
a first extension portion  (portion of 151b extending beyond end of 110a – fig. 8; [0049]) connected to the first bonding portion and extending so as to be spaced apart from the multilayer ceramic electronic component main body, in a direction parallel or substantially parallel to the first side surface or the second side surface and in the lengthwise direction connecting the first end surface and the second end surface; 

a first mounting portion (151c – fig. 8; [0049])  connected to the second extension portion, extending parallel or substantially parallel to the mounting surface, and configured to be mounted on the 76mounting substrate; and 
the second metal terminal includes: 
a second bonding portion  (portion of 152b adjacent to 110a – fig. 8; [0049]) connected to the second outer electrode and opposing the first side surface or the second side surface; 
a third extension portion  (portion of 152b extending beyond end of 110a – fig. 8; [0049]) connected to the second bonding portion and extending so as to be spaced apart from the multilayer ceramic electronic component main body, in the direction parallel or substantially parallel to the first side surface or the second side surface and in the lengthwise direction connecting the first end surface and the second end surface; 
a fourth extension portion  (152a – fig. 8; [0049]) connected to the third extension portion and extending toward the side of the mounting surface to provide a gap between the mounting surface and the first side surface or the second side surface; and 
a second mounting portion  (152c – fig. 8; [0049]) connected to the fourth extension portion, extending parallel or substantially parallel to the mounting surface, and configured to be mounted on the mounting substrate.  

In regards to claim 5, Park ‘739 discloses 
The multilayer ceramic electronic component according to Claim 1, wherein the exterior material is made of a silicone- based resin or an epoxy-based resin ([0107]).  

In regards to claim 6, Park ‘739 discloses 
The multilayer ceramic electronic component according to 77Claim 1, wherein the plurality of dielectric layers are made of a dielectric ceramic containing at least one of BaTiO3, CaTiO3, SrTiO3, or CaZrO3 as a main ingredient ([0068]).  

Claim(s) 1 & 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2016/0343506).
In regards to claim 1, Lee ‘506 discloses 
A multilayer ceramic electronic component comprising: 
an electronic component main body including: 
a multilayer body (110 – fig. 12; [0042]) including a plurality of dielectric layers (111 – fig. 13; [0043]) that are laminated and a plurality of inner electrode layers (123 & 124 – fig. 13; [0102]) that are laminated, and including a first principal surface and a second principal surface opposing each other in a lamination direction, a first side surface and a second side surface opposing each other in a width direction orthogonal or substantially orthogonal to the lamination direction, and a first end surface and a second end surface opposing each other in a lengthwise direction orthogonal or 
a first outer electrode (133 – fig. 14; [0101]) disposed at least on the first side surface and a second outer electrode (135 – fig. 14; [0101]) spaced apart from the first outer electrode and disposed at least on the first side surface; and 
a first metal terminal (141 – fig. 14; [0042]) connected to the first outer electrode and a second metal terminal (142 – fig. 14; [0042]) connected to the second outer electrode; wherein 
the plurality of inner electrode layers include a first inner electrode layer (123) and a second inner electrode layer (124); 
the first inner electrode layer includes a first opposing section (123a – fig. 13; [0102]) opposing the second inner electrode layer, and a first extended section (123b – fig. 13; [0102]) extending to at least a portion of the first side surface;  
74the second inner electrode layer includes a second opposing section (124a – fig. 13; [0102]) opposing the first inner electrode layer, and a second extended section (124b – fig. 13; [0102]) that does not overlap with the first extended section of the first inner electrode layer and that extends to at least a portion of the first side surface; 
the electronic component main body is disposed such that the first side surface or the second side surface opposes a mounting surface of a mounting substrate on which the multilayer ceramic electronic component is to be mounted, and the first inner electrode layer and the second inner electrode layer are perpendicular or substantially perpendicular to the mounting surface (fig. 14-15; [0114]); and 


In regards to claim 4, Lee ‘506 discloses
The multilayer ceramic electronic component according to Claim 1, wherein 
the first metal terminal includes: 
a first bonding portion (portion of 141c adjacent to 110 – fig. 2 & 14; [0070]) connected to the first outer electrode and opposing the first side surface or the second side surface; 
a first extension portion (portion of 141c extending beyond end of 110 – fig. 2 & 14; [0070]) connected to the first bonding portion and extending so as to be spaced apart from the multilayer ceramic electronic component main body, in a direction parallel or substantially parallel to the first side surface or the second side surface and in the lengthwise direction connecting the first end surface and the second end surface; 
a second extension portion (141a– fig. 2 & 14; [0070]) connected to the first extension portion and extending toward a side of the mounting surface to provide a gap between the mounting surface and the first side surface or the second side surface; and 
a first mounting portion (141b – fig. 2 & 14; [0070]) connected to the second extension portion, extending parallel or substantially parallel to the mounting surface, and configured to be mounted on the 76mounting substrate; and 
the second metal terminal includes: 

a third extension portion (portion of 142c extending beyond end of 110 – fig. 2 & 14; [0070]) connected to the second bonding portion and extending so as to be spaced apart from the multilayer ceramic electronic component main body, in the direction parallel or substantially parallel to the first side surface or the second side surface and in the lengthwise direction connecting the first end surface and the second end surface; 
a fourth extension portion (142a – fig. 2 & 14; [0070]) connected to the third extension portion and extending toward the side of the mounting surface to provide a gap between the mounting surface and the first side surface or the second side surface; and 
a second mounting portion (142b – fig. 2 & 14; [0070]) connected to the fourth extension portion, extending parallel or substantially parallel to the mounting surface, and configured to be mounted on the mounting substrate.  

In regards to claim 5, Lee ‘506 discloses
The multilayer ceramic electronic component according to Claim 1, wherein the exterior material is made of a silicone- based resin or an epoxy-based resin ([0081]).  

In regards to claim 6, Lee ‘506 discloses
3, CaTiO3, SrTiO3, or CaZrO3 as a main ingredient ([0049]).  

In regards to claim 7, Lee ‘506 discloses
The multilayer ceramic electronic component according to Claim 6, wherein the dielectric ceramic further includes at least one of a Mn compound, an Fe compound, a Cr compound, a Co compound, or a Ni compound in a smaller content than the main ingredient ([0051-0052] – transition metals include Mn compound, an Fe compound, a Cr compound, a Co compound, or a Ni compound).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim(s) 3 & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘506 or Park ‘739 in view of Ando et al. (US 2018/0211784).
In regards to claim 3/11,
Lee ‘506/Park ‘739 fails to disclose wherein the first metal terminal and the second metal terminal each include a terminal main body and a plating film provided on a surface of the terminal main body, and a base material of the terminal main body is made of oxygen-free copper or a Cu-based alloy having high thermal conductivity.  

Ando ‘784 discloses wherein the first metal terminal and the second metal terminal each include a terminal main body and a plating film provided on a surface of the terminal main body, and a base material of the terminal main body is made of oxygen-free copper or a Cu-based alloy having high thermal conductivity ([0092] & [0095-0096]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claim invention to form the terminals of Lee ‘506/Park ‘739 to have a terminal main body and a plating film as taught by Ando ‘784 to obtain a capacitor that has a reduced ESR and good wettability.

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘506 or Park ‘739 in view of Nishisaka et al. (US 2011/0290542).
In regards to claim 8,
Lee ‘506/Park ‘739 fails to disclose wherein a thickness of each of the plurality of dielectric layers is equal to or larger than about 0.5 µm and equal to or smaller than about 40 µm.  

Nishisaka ‘542 discloses wherein a thickness of each of the plurality of dielectric layers is equal to or larger than about 0.5 µm and equal to or smaller than about 40 µm ([0050]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claim invention to form the dielectric layers of Lee ‘506/Park ‘739 to have a thickness as taught by Nishisaka ‘542 to obtain a capacitor that is small in size and has a large capacitance.

In regards to claim 9,
Lee ‘506/Park ‘739 fails to disclose wherein a thickness of each of the plurality of inner electrode layers is equal to or larger than about 0.1 µm and equal to or smaller than about 2 µm.  



It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claim invention to form the internal electrode layers of Lee ‘506/Park ‘739 to have a thickness as taught by Nishisaka ‘542 to obtain a capacitor that is small in size and has good volume efficiency.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘506 in view of Park et al. (US 2013/0050896).
In regards to claim 10,
Lee ‘506 further discloses wherein 
each of the first and second outer electrodes includes in order from the multilayer body an underlying electrode layer and a plating layer ([0062] & [0067-0068]),
the underlying electrode layer contains glass and metal ([0062]).  Lee ‘506 fails to explicitly disclose the underlying electrode layer contains glass.  

Park ‘896 discloses the underlying electrode layer contains glass ([0043]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claim invention to form the underlying electrode layers of Lee ‘506 to .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Applicant is advised that should claim 3 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2016/0118190 – fig. 10-11 & 15	US 2019/0115156 – fig. 1-3
US 2016/0307700 – fig. 2			US 10,468,195 – fig. 5
JP2011040683A – fig. 15			JP2010161172A – fig. 3-4
JP2004273935A – fig. 9			KR20170028610A – fig. 2 & 4
KR20170031916A – fig. 4-5

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068.  The examiner can normally be reached on M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/David M Sinclair/Primary Examiner, Art Unit 2848